Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 1 of ELECTRONICALLY
                                                               16 PageID #: 5 FILED
                                                                   Garland County Circuit Court
                                                            Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                  2021-Apr-02 16:38:12
                                                                      26CV-21-285
                                                                   C18ED01 : 6 Pages




                                                                                   EXHIBIT
                                                                                            1
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 2 of 16 PageID #: 6
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 3 of 16 PageID #: 7
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 4 of 16 PageID #: 8
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 5 of 16 PageID #: 9
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 6 of 16 PageID #: 10
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 7 of 16 PageID #: 11
                                                               ELECTRONICALLY FILED
                                                                   Garland County Circuit Court
                                                            Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                  2021-Apr-02 16:38:12
                                                                      26CV-21-285
                                                                   C18ED01 : 2 Pages
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 8 of 16 PageID #: 12
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 9 of 16 PageID #: 13
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 10 of 16 PageID #: 14
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 11 of 16 PageID #: 15
Case 6:21-cv-06044-RTD Document 1-1                           Filed 04/19/21 Page 12 of 16 PageID #: 16




                                         Arkansas Judiciary


   Case Title:               PERRY HARTSON V BECTON DICKINSON AND
                             COMPANY ETAL
   Case Number:              26CV-21-285

   Type:                     SUMMONS - FILER PREPARED



                                                       So Ordered




                                                       TAMMIE TUCKER



   Electronically signed by TLTUCKER on 2021-04-05 08:41:30    page 4 of 4
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 13 of 16 PageID #: 17
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 14 of 16 PageID #: 18
Case 6:21-cv-06044-RTD Document 1-1   Filed 04/19/21 Page 15 of 16 PageID #: 19
Case 6:21-cv-06044-RTD Document 1-1                           Filed 04/19/21 Page 16 of 16 PageID #: 20




                                         Arkansas Judiciary


   Case Title:               PERRY HARTSON V BECTON DICKINSON AND
                             COMPANY ETAL
   Case Number:              26CV-21-285

   Type:                     SUMMONS - FILER PREPARED



                                                       So Ordered




                                                       TAMMIE TUCKER



   Electronically signed by TLTUCKER on 2021-04-05 08:41:10    page 4 of 4
